Title: To Thomas Jefferson from Frederick Winslow Hatch, 23 December 1824
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

The close of the present session of our little establishment makes it my duty to give some account of the progress of your Grandsons. This has not been as great as I could have wish’d, but perhaps the circumstance is to be attributed in a considerable degree to the defect of interest in a new study, the Greek not being very amusing to a beginner, & particularly to youths.—James, I doubt not, if he fulfil the assurances which he has given me respecting the employment of his time during vacation, will be able to pass a respectable inquest by the Professors at the University & be admitted with credit to himself. He can spend a few weeks with us after vacation, & before the classes at the University will be settled, which I should think desirable.—I neglected to receipt to you for the sess. terminating in June last, which was receive by the draft on Mr Raphael.—The bill for the  session just terminated is annexd in the payt of which you will please consult your own convenience.—In closing this note I take the liberty to congratulate you, Sir, on the safe arrival of the Professors about whom you were so anxious.—Very Respecty & AffectyF W HatchThos Jefferson Esqr—For tuition of his Grandsons one sess. ending 19th Decr 1824—$60.00—